Name: Council Regulation (EEC) No 4248/88 of 21 December 1988 opening, allocating and providing for the administration of Community tariff quotas for certain petroleum products refined in Spain and certain woven fabrics of cotton coming from Spain (1989)
 Type: Regulation
 Subject Matter: tariff policy;  oil industry;  Europe;  leather and textile industries
 Date Published: nan

 No L 373 /48 Official Journal of the European Communities 31.12.88 COUNCIL REGULATION (EEC) No 4248 / 88 of 21 December 1988 opening, allocating and providing for the administration of Community tariff quotas for certain petroleum products refined in Spain and certain woven fabrics of cotton coming from Spain ( 1989) Portugal ( 2 ) totally suspends the collection of customs duties applicable in the Community of Ten to the said products imported from Spain as soon as they fall to the level of 2 % or less ; whereas it is therefore appropriate , for the purpose of determining the duties applicable to the products in question , to open Community tariff quotas for the said products for the period 1 January to 31 December 1989 at the rates of duty shown in the table in Article 1 ; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 30 and 31 thereof, Having regard to the proposal from the Commission , Whereas Article 1 of Protocol 3 to the Act of Accession lays down special arrangements for imports into Portugal of the products in question coming from Spain ; whereas the Community tariff quotas accordingly apply only to the Community as constituted on 31 December 1985 ; Whereas , pursuant to Articles 30 and 31 of the Act of Accession , the customs duties applicable to imports into the Community as constituted on 31 December 1985 of the following products are to be phased out within the limits of Community tariff quotas of:  1 424 000 tonnes of certain petroleum products falling within Chapter 27 of the combined nomenclature , refined in that part of Spain which is included in this customs territory of the Community , and  2 013 tonnes of certain woven fabrics of cotton falling within Chapter 52 of the combined nomenclature , coming from Spain ; Whereas , on 1 January 1989 , the duties in question will be reduced to 47,5% of the basic duties ; whereas the basic duties to be adopted are those laid down by Council Regulation (EEC) No 41 61 / 87 of 22 December 1987 laying down , consequent on the entry into force of the combined nomenclature , the basic duties to be adopted within the Community as constituted on 31 December 1985 for the purpose of calculating the successive reductions provided for in the Act of Accession of Spain and Portugal ( J ); Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas this can best be achieved , while preserving the Community nature of the quotas , by allocating them among the Member States ; whereas in order to correspond as closely as possible to the real trend of the market for the products in question the allocation should reflect the requirements of the Member States based on statistics of imports of the said products coming from Spain during a representative reference period and on the economic outlook for the quota period in question ; Whereas Council Regulation (EEC ) No 839 / 88 of 28 March 1988 totally suspending certain customs duties applicable by the Community of Ten to imports from Spain and Whereas during the last three years for which statistics are available the corresponding imports into each Member State were as follows: ( tonnes) Member State Certain petroleum products falling within Chapter 27 of the combined nomenclature Certain woven fabrics of cotton falling within Chapter 52 of the combined nomenclature 1985 1986 1987 1985 1986 1987 Benelux 13 794 347 936 404 873 225 23 458 Denmark 72 14 055 5 880 50 34 100 Germany 6 293 362 533 235 958 148 51 667 Greece 244 87 25 850  8 10 France 296 450 560 176 334 737 1 279 1 268 1 649 Ireland 16 967 822 132 379 945 59 14 63 Italy 81 421 191 110 67 820 408 36 593 United Kingdom 191 587 949 602 900 900 436 72 342 ( ») OJ No L 395 , 31 . 12 . 1987 , p. 1 . ( 2 ) OJ No L 87 , 31 . 3 . 1988 , p. 1 . 31 . 12 . 88 Official Journal of the European Communities No L 373 / 49 Whereas in view of these data and of market forecasts for the products in question , in particular those supplied by certain Member States , the initial percentage shares of the quotas could be approximately as follows : Member State Petroleumproducts Woven fabrics of cotton Benelux 12,35 8,84 Denmark 0,32 2,31 Germany 9,74 10,85 Greece 0,42 which has almost used up one of its initial shares should draw an additional share from the corresponding reserve ; whereas this process should be repeated whenever such additional or subsequent shares near depletion , as many times ~as the reserve allows; whereas each initial or additional share must be valid until the end of the quota period; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the extent to which the quotas are used and inform the Member States accordingly ; Whereas if, during the quota period , the Community reserve is almost totally used up , it is essential that Member States return to the said reserve the whole of the unused portion of their initial quota and of any drawings made, in order to avoid one part of the Community tariff quota remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , France 19,18 52,56 Ireland 19,63 1,80 Italy 5,48 12,99 United Kingdom 32,88 10,65 Whereas , for 1989 , maintenance of the quotas for the Member States is necessary bearing in mind that it is impossible for the administration concerned in each Member State to introduce , in 1989 , the administrative and technical basis for Community administration of the quota ; HAS ADOPTED THIS REGULATION: Whereas to allow for the trend of imports of the products in question in the various Member States the quotas should be divided into two parts , the first being allocated among certain Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial shares ; whereas , to afford importers in each Member State some degree of certainty , an appropriate level for the first part of the Community quotas would , in the present circumstances , be 54% of the quota volume for petroleum products and 60% of the quota volume for woven fabrics of cotton ; Whereas the initial shares of the Member States may be used up at different rates ; whereas in order to avoid any break in the continuity of supplies on this account , a Member State Article 1 1 . From 1 January to 31 December 1989 the customs duties applicable to imports into the Community as constituted on 3 1 December 1 98 5 of the following petroleum products refined in that part of Spain which is included in the customs territory of the Community and the following woven fabrics of cotton coming from Spain shall be totally suspended within the limits of the Community tariff quotas as shown below : Order No CN code Description Volume of tariff quota ( tonnes ) Rate of duty ( % ) 2710 00 Petroleum oils and oils obtained from bituminous minerals , other than crude ; preparations not elsewhere specified or included , containing by weight 70% or more of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations :  Light oils :   For other purposes :    Special spirits : _ _ _ _ White spirit     Other    Other :     Motor spirit : 1 424 000 09.0313 02710 00 21 2710 00 25 0 31 . 12 . 88No L 373 / 50 Official Journal of the European Communities Order No CN code Description Volume of tariff quota ( tonnes ) Rate of duty (% ) 39.0313 'cont'd) 2710 00 31 2710 00 33 2710 00 35 2710 00 37 2710 00 39      Aviation spirit _ _ _ _ _ Other , with a lead content :       Not exceeding 0,013 g / 1       Exceeding 0,013 g/ 1     Spirit type jet fuel     Other light oils  Medium oils :   For other purposes :    Kerosene:     Jet fuel     Other    Other  Heavy oils :   Lubricating oils ; other oils :    For other purposes Petroleum jelly ; paraffin wax, microcrystalline petroleum wax , slack wax , ozokerite , lignite wax , peat wax , other mineral waxes , and simliar products obtained by synthesis or by other processes, whether or not coloured :  Petroleum jelly :   Other 1 424 000 0 0 0 0 0 0 0 0 0 0 2710 00 51 2710 00 55 2710 00 59 (cont 'd) 2710 00 99 2712 2712 10 90 09.0315 5208 5209 5210 5211 5212 Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing not more than 200 g/m2 Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing more than 200 g/ m2 Woven fabrics of cotton , containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing not more than 200 g/m2 Woven fabrics of cotton , containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing more than 200 g /m2 Other woven fabrics of cotton 2 013 0 0 0 0 0 (tonnes) Benelux 94 967 Denmark 2 460 Germany 74 896 Greece 3 230 France 147 487 Article 2 1 . The tariff quotas referred to in Article 1 shall be divided into two parts . 2 . The first part of each tariff quota , amounting to 768 960 tonnes and 1 210 tonnes respectively , shall be allocated among certain Member States ; the quota shares , which shall be valid until 31 December 1989 , shall be as follows: ( a ) certain petroleum products falling within Chapter 27 of the combined nomenclature , refined in that part of Spain which is included in the customs territory of the Community : Ireland 150 947 Italy ' 42 139 United Kingdom 252 834 ; ( b ) certain woven fabrics of cotton falling within Chapter 52 of the combined nomenclature : 31 . 12 . 88 Official Journal of the European Communities No L 373 / 51 (tonnes) Benelux 105 Denmark 27 Germany 130 Greece 10 France 635 Ireland 20 Italy 155 United Kingdom 128 3 . The second part of each quota , namely :  655 040 tonnes of petroleum products falling within Chapter 27 of the combined nomenclature , and  803 tonnes of woven fabrics of cotton falling within Chapter 52 of the combined nomenclature respectively , shall constitute the corresponding Community reserve . Article 5 1 . Once at least 80 % of the reserve of the tariff quotas , as defined in Article 2 ( 3 ), has been used up , the Commission shall inform the Member States thereof. 2 . It shall also notify Member States in this case of the date from which drawings of the Community reserve must be made according to the following provisions : If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the Community reserve , by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the reserve . If the quantities requested are greater than the available balance of the reserve , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 3 . Within a period laid down by the Commission as from the date referred to in the first subparagraph of paragraph 2 , Member States shall be required to return to the reserve the whole of the quantities which have not been used , by that date , within the meaning of Article 7 (4 ). Article 3 1 . If a Member State has used 90 % or more of an initial quota share as specified in Article 2 (2 ) or of an initial share less any portion returned to the corresponding reserve pursuant to Article 5 , it shall forthwith , by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 10% of its initial share , rounded up where necessary to the next whole number . 2 . If, after an initial quota share has been used up , a Member State has used 90 % or more of its second share as well , it shall forthwith , using the procedure provided for in paragraph 1 and to the extent that the reserve so permits , draw a third share equal to 5 % of the initial share , rounded up where necessary to the next whole number . 3 . If, after one of its second shares has been used up , a Member State has used 90 % or more of its third share , it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those specified in the said paragraphs if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . Article 6 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 2 and 3 and shall inform each Member State of the extent to which the reserves have been used up as soon as it has been notified . Article 4 Without prejudice to Article 5 , each additional share drawn pursuant to Article 3 shall be valid until 31 December 1989 . Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community tariff quotas . 31 : 12 . 88No L 373752 Official Journal of the European Communities 2 . Member States shall ensure that importers of the products in question have free access to the quota shares allocated to them. 3 . Member States shall charge imports of woven fabrics of cotton against their quota shares as and when the products : are entered with the customs authorities under cover of a declaration of release for free circulation . The extent to which the quota shares of the Member States in respect of woven fabrics of cotton have been used up shall be measured on the basis of the imports charged against their quota shares . 4 . The extent to which the quota shares of the Member States in respect of petroleum products have been used up shall be measured on the basis of the quantities of the products in question imported under cover of a declaration of release for free circulation . Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their quota shares. Article 9 Member States shall inform the Commission , at its request , of imports actually charged against the quotas . Article 10 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU